                       Case 3:17-cv-05659-WHA Document 398 Filed 03/19/19 Page 1 of 2

                                             I   RELL          & MANELLA                         LLP
                                                     A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                         INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE OF THE STARS, SUITE 900              840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                               TELEPHONE (949) 760-0991
    LOS ANGELES, CA 90067-4276
     TELEPHONE (310) 277-1010               N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760-5200
      FACSIMILE (310) 203-7199                                                                                   WEBSITE:    www.irell.com

                                                                                                                     WRITER'S DIRECT
                                                                                                                  TELEPHONE (949) 760-5222
                                                                                                                      RCarson@irell.com


                                                               March 19, 2019

            Hon. William Alsup
            U.S. District Court, Northern District of California

                       Re:       Dkt. No. 394, Finjan, Inc. v. Juniper Networks, Inc.,
                                 Case No. 3:17-cv-05659-WHA (N.D. Cal.)

            Dear Judge Alsup:
                    The Court should deny Finjan’s letter brief regarding the source code computer because it
            is both premature and moot.
                    Because Finjan had already spent 13 days reviewing the source code computer in
            connection with the second round of early summary judgment and both parties have already filed
            opening and opposition briefs including expert declarations, Juniper assumed that Finjan’s recent
            request to review source code was related to infringement allegations for patents not at issue in
            this round of early summary judgment. And because the Court had previously vacated the fact
            discovery cut-off date for those other patents (Dkt. 348), Juniper did not believe there was an
            immediate need for source code review to occur this week. Therefore, given staffing limitations,1
            Juniper preferred to host the next code review a week or two later than Finjan’s originally requested
            dates of March 20th and 21st. See Dkt. 394-1 at 4 (Juniper: “Because the Court vacated the fact
            discovery cutoff date, we should have no trouble finding mutually agreeable dates, even
            accommodating travel schedules.”).
                    It was not until two days ago, on Sunday March 17th, that Finjan claimed its requested
            source code review relates to the current round of summary judgment motions. Finjan’s Sunday
            e-mail says that Finjan needs this immediate review in order to inspect code that Juniper
            allegedly “raised for the first time in [Juniper’s] opposition before [Finjan] fil[es] its reply brief.”
            Dkt. 394-1 at 1. But this is clearly a pretext: Finjan requested the code review on March 13th—
            the day before Juniper filed its opposition. Compare Dkt. 394-1 at 10-11 (Finjan requesting on
            March 13th to review the source code) with Dkt. 390 (Juniper opposition brief filed March 14th).
            Thus, the calendar reveals that Finjan lied to Juniper and this Court about its “need” to review
            Juniper’s source code on an expedited basis. Finjan also failed to inform the Court that Finjan
            has suggested March 28th and 29th as additional dates for source code review, which would
            occur before Finjan’s reply brief is due (Ex. 2), or that Juniper had informed Finjan that the 28th
            might work (Dkt. 394-1 at 1).


            1
              Finjan’s originally requested review dates of March 20th and 21st are logistically difficult for
            Juniper because some of Juniper’s counsel’s staff are on leave that week, so the staff member who
            normally proctors the source code review will be covering the reception desk.



            10655609
                 Case 3:17-cv-05659-WHA Document 398 Filed 03/19/19 Page 2 of 2
IRELL & MANELLA                               LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




            Notwithstanding Finjan’s dishonest attempt to manufacture a timing emergency, Juniper
   has been trying to work with Finjan to provide the requested source code. Juniper acknowledged
   that its expert, Dr. Rubin, discussed several specific source code functions in his opposition
   declaration but only physically attached code for representative functions due to page limitations.
   Dkt. 389-6 at ¶ 56 (Rubin declaration: “The handle_verdict_code() function is representative of
   the others”). As a result, even though Finjan has already spent almost three weeks reviewing
   Juniper’s source code—which includes all of the functions identified by Dr. Rubin—Juniper
   expressly agreed to print out and produce this code to Finjan. Dkt. 394-1 at 1 (Juniper: “Dr.
   Rubin attached as an exhibit some representative code for specific functions; we will produce the
   other code for functions that Dr. Rubin specifically cited but did not attach due to page limits.”).
   And Juniper agreed to do this the day before Finjan filed its motion.

          In short, before Finjan filed its motion, Juniper had already agreed to produce the code
   discussed above, and Juniper expects to confirm at least one additional date for source code review
   (March 28th or 29th) by this Wednesday, March 20th—well before Finjan’s reply is due on April
   4th.2 Finjan’s motion should therefore be denied as premature and moot.


                                                    Respectfully submitted,

                                                     /s/ Rebecca L. Carson
                                                    Rebecca L. Carson
                                                    IRELL & MANELLA LLP
                                                    Attorneys for Defendant
                                                    Juniper Networks, Inc.




   2
     Possibly as part of its effort to manufacture a timing emergency, Finjan’s letter brief incorrectly
   states that its reply brief is due April 1st (Dkt. 394 at 1); reply briefs are not actually due until April
   4th. See Dkt. 219 (reply briefs due April 4th).



   10655609                                                  -2-
